 



EXHIBIT 10.4
METROCORP, INC.
Stay Bonus Plan
     This Stay Bonus Plan (the “Plan”) is adopted as of November 11, 2005 by
Metrocorp, Inc., an Illinois corporation (the “Company”), for the benefit of its
employees and those of its subsidiaries.
     WHEREAS, the Company has undertaken a process that might lead to a sale or
other change of control of the Company and its subsidiaries; and
     WHEREAS, the Company wishes to maintain the continued dedication of its
employees and those of its subsidiaries throughout this process until such a
sale or other change of control occurs.
     NOW THEREFORE, the Board of Directors of the Company (the “Board”) has
approved and the Company adopts this Plan to provide as follows:
     1. Definitions. As used herein:
          (a) “Change of Control” means (i) the acquisition by any person or
entity, or any group of persons or entities acting in concert (a “Person”) of
direct or indirect beneficial ownership of 50% or more of the voting power or
voting securities of the Company, not held by such Person as of the date of
adoption of this Plan, (ii) the acquisition by any Person of direct or indirect
beneficial ownership of 25% or more of the voting power or voting securities of
the Company not held by such Person as of the date of adoption of this Plan and
the subsequent election of a majority of the members of the Company’s Board of
Directors who were not members of the Board for the 2-year period immediately
preceding their election, (iii) a transfer of all or substantially all of the
Company’s assets to another Person who is not a wholly-owned subsidiary of the
Company, or (iv) merger or consolidation of the Company with another corporation
where, as a result of such merger or consolidation, less than 75% of the
outstanding voting securities of the surviving or resulting corporation will
then be owned by the stockholders of the Company immediately prior to such
merger or consolidation.
          (a) “Code” means the Internal Revenue Code of 1986, as amended.
          (b) “Compensation” means the greater of the Employee’s annual base pay
at the rate in effect on November 11, 2005 or at the rate in effect on the
Effective Date.
          (c) “Effective Date” means the effective date of the first event to
occur after the date of adoption of this Plan that constitutes a Change of
Control.
          (d) “Employee” means any person other than Gary D. Andersen, Nancy R.
Hamilton, or Julius J. Van Paemel Bart Ottens, Branden Alexander, Doug
Vanderlaan, Mark Milder, Rich Skrivseth or Lori Welsh who is continually
employed by the Company or one of its Subsidiaries for the period beginning on
November 11, 2005 and ending on the Effective Date.

 



--------------------------------------------------------------------------------



 



No person will be a participant in the Plan or eligible for a benefit under the
Plan until and unless he is an Employee.
          (e) “Subsidiaries” means Metrobank, N.A. and any other entity in which
the Company owns greater than a majority of the outstanding voting securities.
     2. Stay Bonus. Each Employee will be entitled to a payment in the amount
equal to 12% of his Compensation. The Company will make this payment on the
earlier of its first regular payroll date following the Effective Date or the
10th day following the Effective Date.
     3. Termination. If no Change of Control has occurred within 12 months after
the date of adoption of this Plan, unless this Plan has been further extended by
the Board, this Plan and all obligations of the Company hereunder will terminate
and become void.
     4. Withholding. The Company will withhold from any benefit payment under
this Plan all federal, state, and local taxes or other amounts as required
pursuant to any law, governmental regulation or ruling. If any such taxes or
other amounts are due with respect to any benefit earned by an Employee prior to
the time of the benefit payment under this Plan, the Company will withhold from
any other compensation or payment due to the Employee all federal, state, and
local taxes or other amounts required to be withheld from that payment.
     5. Successors and Assigns. The obligations of the Company hereunder will be
binding upon the Company and its successors and assigns, including but not
limited to any successor of the Company upon a Change of Control.
     6. Amendment. After a Change of Control, no amendments, modifications
additions, or deletions to this Plan will be effective unless made in writing
and signed by any Employee affected by such change. Prior to a Change of
Control, this Plan may be amended upon resolution of the Board; provided,
however, that no such amendment will materially reduce the benefits provided
hereunder.
     7. Administration. The Company will operate and administer the Plan. In its
sole discretion, the Company will construe and interpret the Plan, including
disputed and doubtful terms and provisions and, in its sole discretion, decide
all questions of eligibility for benefits payments and determine the amount,
manner and time of benefits under the Plan terms. All determinations and
interpretations of the Company will be consistently and uniformly applied to all
employees and will be conclusive and binding on all parties.
     8. Governing Law. Illinois state law will govern this Plan, without
reference to the conflict of laws principles.
     9. American Jobs Creation Act of 2004. Code Section 409A applies to
benefits provided under this Plan. The provisions of this Plan are intended to
comply with Section 409A and the guidance issued by the Internal Revenue Service
and proposed and final regulations issued by the Treasury Department. These
provisions will be consistently interpreted and applied by the Board so that
benefits under this Plan will not be subject to taxation under Code
Section 409A.

- 2 -



--------------------------------------------------------------------------------



 



     10. Miscellaneous.
          (a) The Plan is intended to be and at all times will be interpreted
and administered as an unfunded plan that is not subject to the provisions of
the Employee Retirement Income Security Act of 1974, as amended. All Plan
benefits will be paid from the Company’s general assets. The right of an
Employee to receive any payment under the Plan will be an unsecured claim
against the general assets of the Company. An Employee will have no right
against any specific assets of the Company.
          (b) No Employee may anticipate, assign, or alienate (either at law or
in equity) any benefit or right provided under the Plan. Any such anticipation,
assignment or alienation will be null and void.
          (c) Nothing in this Plan will be construed to limit in any way the
right of Company or any of its Subsidiaries to terminate the employment of an
Employee at any time for any reason; or evidence any agreement or understanding,
express or implied, that the Company or any of its subsidiaries will employ an
Employee in any position or at any rate of remuneration or for any period of
time.
          (d) The benefits provided under this Plan to an Employee are in
addition to any benefit provided under the terms of any other plan maintained by
the Company or any of its Subsidiaries.
          (e) As used in this Plan the term “and” means “and/or”, the singular
includes the plural, and the masculine includes the feminine and neuter.
Headings of sections are not to be considered in the construction and
interpretation of the Plan.

             
 
                METROCORP, INC.    
 
           
 
  By:   /s/ Gary D. Andersen    
 
         
 
                Title: President    
 
           
 
                Date: November 11, 2005    
 
           

- 3 -